            Case 3:18-cr-00319-JO        Document 198       Filed 07/15/19    Page 1 of 1

BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
Damaré Theriot, DC Bar #1013801
Trial Attorney
damare.theriot@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America


                               UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

                                       PORTLAND DIVISION


UNITED STATES OF AMERICA                            3:18-cr-00319-JO

              v.                                    NOTICE OF APPEARANCE

MARK LEROY DENCKLAU,
EARL DEVERLE FISHER,
KENNETH EARL HAUSE,
RYAN ANTHONY NEGRINELLI,
CHAD LEROY ERICKSON, and
JOSEPH DUANE FOLKERTS

              Defendants.


       Please be advised that Damare Theriot, Trial Attorney for the Department of Justice, shall be

added as co-counsel in the above referenced case. Please send notices to Ms. Theriot at

damare.theriot@usdoj.gov.

Dated: July 15, 2019                                Respectfully submitted,

                                                    BILLY J. WILLIAMS
                                                    United States Attorney

                                                    _/s/ Damaré Theriot ___________
                                                    Damaré Theriot, DC Bar #1013801
                                                    Trial Attorney


Notice of Appearance                                                                       Page 1
                                                                                   Revised March 2018
